Title: To Thomas Jefferson from Henri Peyroux de la Coudrèniere, 20 March 1804
From: Peyroux de la Coudrèniere, Henri
To: Jefferson, Thomas


          
            Monsieur
            Nouvelle Madrid le 20 mars 1804.
          
          Avant d’accepter le commandement de la Nouvelle Madrid, en 1798, J’ai eu l’honneur d’écrire à V.E. sur des sujets d’histoire Naturelle et sur l’origine des usages, coutumes, et industrie des indiens de l’amérique. J’étois alors a la Nle. Orléans, et j’ai Confié ma lettre a M. Héraut qui m’a promis de vous la remettre, en partant pour Philadelphie. C’étoit la seconde lettre que j’avois eu l’honneur de vous écrire; mais je présume présentement qu’elles ne vous ont pas été remises.
          M. Ménard, Major de milice aux Cascakias, m’a fait savoir, il y a quelques mois, que M. Le Capitaine Luis, Votre Neveu, et le Capitaine Clarck étoient porteurs d’une recomandation de V.E. a mon adresse. N’étant plus Commendant du District de Ste. Geneviéve, depuis dix ans, et me trouvant à la Nouvelle Madrid, je n’ai pu Voir M. Votre Neveu. Tout ce que j’ai sçu depuis C’est que Monsieur Lassus, ci-devant Lieutenant Gouverneur de la haute Louisiane, a réussi a se procurer une Copie de cette recommandation de V.E. et l’a envoyé au Gouvernement Espagl. de la Capitale, croyant par cette piéce prouver que j’entretiens une corespondance avec les puissances Etrangéres sur cette Province. C’est ce que lui et son Pére n’ont cessé de dire, depuis mon retour de Philadelphie, pour me rendre suspect: mais j’ai toujours méprisé leurs basses et tortueuses Maneuvres. Je suis bien afligé de n’avoir pas eu l’honneur de Voir M. Votre Neveu; J’aurois fait mon possible pour lui procurer dans ce Poste tous les Agrémens qui auroient dépendu de Moi, ainsi qu’a ses amis.
          Je Vais partir sous trois jours pour la Nle. Orléans, oû je compte Voir M. Le Governeur Claiborn. Si V.E. jugeoit a propos de m’adresser une reponse en cette Ville cela me flatteroit infiniment.
          J’ai l’honneur d’être tres respectueust. Monsieur, De Votre Excélence Le trés humble et Obéissant serviteur,
          
            Henri Peyroux
          
          
          Editors’ Translation
          
            
              Sir,
              New Madrid 20 Mch. 1804
            
            Before accepting the command of New Madrid in 1798, I had the honor of writing to your excellency about topics related to natural history and the origins of American Indians’ activities, customs, and practices. At the time, I was in New Orleans, and entrusted my letter to Mr. Héraut, who was leaving for Philadelphia and promised to give it to you. That was the second letter I had the honor of sending you, but I now presume that neither reached you.
            A few months ago, Mr. Menard, a major in the Kaskaskia militia, informed me that your nephew, Captain Lewis, and Captain Clark were bringing me a recommendation from your excellency. Since I am in New Madrid and have not been commandant of the Ste. Genevieve district for the past ten years, I was not able to see your nephew. What I have since learned is that Mr. Lassus, former lieutenant governor of upper Louisiana, managed to obtain a copy of your excellency’s recommendation and sent it to the Spanish government in the capital, believing the evidence would prove that I am engaged in correspondence with foreign powers in this province. Since my return from Philadelphia, he and his father have been spreading that word to incriminate me. But I have always disregarded their underhanded, tortuous schemes. I am dismayed not to have had the honor of seeing your nephew. I would have done everything possible to obtain whatever amenities were within my power for him and his friends.
            I am leaving in three days for New Orleans, where I plan to see Governor Claiborne. If your excellency should see fit to send a reply there, I would be infinitely flattered.
            I have the honor, Sir, of being your excellency’s very humble and obedient servant
            
              Henri Peyroux
            
          
        